Dissenting Opinion by
Wright, J.:
I fully agree that it is “inherently repulsive” to permit a father to question the paternity of his children in a support proceeding. This was a compelling rea*559son for my majority opinion in Commonwealth ex rel. O’Brien v. O’Brien, 182 Pa. Superior Ct. 584, 128 A. 2d 164, affirmed 390 Pa. 551, 136 A. 2d 451, in which the writer of the present majority opinion filed a dissent. We held in the O’Brien case that the Act of May 24, 1951, P. L. 402, 28 P.S. 306, was not intended to require blood grouping tests in an action for support of children born during wedlock. The legislature then repealed the Act of 1951, and adopted the Uniform Act on Blood Tests to Determine Paternity, Act of July 13, 1961, P. L. 587, 28 P.S. 307.1 et seq. We were thereafter required to rule that, in view of the change in legislative intent, an order requiring blood tests in a support case was proper. See Commonwealth ex rel. Goldman v. Goldman, 199 Pa. Superior Ct. 274, 184 A. 2d 351. In that case, I concurred only in the result because I was not in agreement with dicta in the majority opinion relating to the doctrine of estoppel. It should be noted that, in the Goldman case, one of the children involved had been born prior to the separation of the parents so that, if the doctrine of estoppel was applicable, it should have been invoked. In the instant case, the majority is expressly writing the doctrine of estoppel into the Act of 1961. This is plainly judicial legislation and, although I like the result, I am compelled to dissent. If the present legislative policy concerning blood tests is to be changed, it must be accomplished by action of the general assembly.